Citation Nr: 0837360	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-04 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-concussion 
syndrome with dizziness and headaches.

2.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as major depression.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and KH


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1967 to March 
1970; his partial 201 file reflects that he served in Korea 
from May 26, 1968 to July 27, 1969 during which time he was a 
rifleman and light truck driver; his marksman qualifications 
included the 45-caliber, M-14, M-60, and M-16 weapons.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran has no service-connected disabilities.  
Nonservice-connected pension has been assigned since January 
1999.

The veteran and KH provided testimony before the undersigned 
Veterans Law Judge on Travel Board at the VARO in July 2008; 
a transcript is of record.

The issues of entitlement to service connection for post-
concussion syndrome and  an acquired psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The competent and probative evidence does not show that 
the veteran has asthma which developed in or for decades 
after service, and is unrelated to anything in or of service 
origin.

2.  The competent and probative evidence does not show that 
the veteran's hypertension developed in service or until 
years thereafter and is unrelated to anything in or of 
service origin.

3.  The competent and probative evidence does not show that 
the veteran has skin cancer which was present in service or 
is otherwise attributable thereto.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303 (2007).

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to be of service origin.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The veteran does not have a skin cancer that is of 
service origin and may not be presumed to be of service 
origin.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran received numerous notices since his claims were 
filed, all of which informed him of all pertinent 
requirements for supporting his claims.  The Board finds that 
the content of letters and other communications complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  [A specific 
Dingess letter was sent to him].  Any other defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence, after which additional data was obtained and 
entered into the record.  The purpose behind the notice 
requirement has been satisfied, because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

In addition, it appears that all obtainable relevant evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
He has also provided sworn testimony in his case.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issues.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Criteria 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such evidence 
must be medical unless it relates to a condition as to which, 
under the Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

In addition, service connection for certain specified 
disabilities such as essential hypertension, psychosis, 
cancer, etc., may be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

There are two notes to Diagnostic Code 7101, which sets forth 
the criteria for the evaluation of service-connected 
hypertensive cardiovascular disease and in the first note it 
is stated that "[f]or purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm."  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  Id. at Note 
(1).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran, as a layman, is not competent to give an opinion 
as to whether a clinical sign or laboratory finding 
constitutes a disease or disability, or is the manifestation 
of such, for VA compensation purposes.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, as noted above, lay statements may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein)..

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 

III.  Factual Background and Analysis

In general, the veteran has claimed that while he was in 
Korea, he was in situations including as security around 
chemical dumps, missile storage facilities, and the motor 
pool, when he was exposed to Agent Orange and asbestos and 
that this caused his skin and lung problems.  He has also 
claimed that he was exposed to tuberculosis (PTB) while in 
service due to crowded conditions in the barracks.  Service 
records and the collateral aggregate documentation of record 
show no evidence whatsoever of any such exposures.  

A.  Asthma

The veteran has testified that he had breathing problems in 
service and may have seen a doctor for this on sick call on 
one occasion.

However, service treatment records show no evidence of 
respiratory problems other than associated with brief, self-
limiting acute bouts of upper respiratory infection or a head 
cold.  Chest X-rays were negative.

When hospitalized in April 1987 for back surgery, the 
veteran's chest was described as clear.  Chest X-rays were 
normal.

On an emergency room visit in the mid-1980's for generalized 
aching, the veteran had no signs of respiratory distress and 
lungs were clear on examination.

Treatment records associated with incarceration in November 
1998 and February 1999 note a diagnosis of asthma.

On VA examination in the summer of 2005, after having been 
released from prison a week before, the veteran was noted to 
have tested positive on a PPD skin test.  He said that he had 
quit smoking in 2001.  The examiner felt that any PTB 
exposure had probably been while in jail, but that the 
veteran had no signs of active disease or infection.  Chest 
X-ray was negative except for a small right apical 
calcification.

In July 2006, his list of diagnoses included chronic 
obstructive pulmonary disease (COPD).  Subsequent notations 
show that his COPD (claimed as asthma) was under good control 
with medications.

In assessing the veteran's claim of entitlement to service 
connection for asthma, the Board observes that the 
appellant's post-service medical records reveal that he had a 
positive Mantoux/purified protein derivative (PPD) test.  
However, the Board observes that a positive PPD test is not 
the same thing as a medical diagnosis of active tuberculosis 
or any other lung infection including asthma; nor is it by 
itself considered a disability that can be service-connected.  
Rather, a PPD test result is considered to be a laboratory 
finding used in exploring a possible diagnosis of 
tuberculosis; PPD examination is used to test for exposure to 
Mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  

Laboratory test results (e.g. positive PPD tests) are not in, 
and of themselves, disabilities.  See the Schedule of Rating 
Disabilities, and see also Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The term "disability" for VA purposes refers 
to a condition resulting in an impairment of earning 
capacity.  See Allen v. Brown, supra.   Thus, service 
connection cannot be granted based solely on a showing of a 
positive PPD skin test since that is only reflective of prior 
exposure at some earlier unspecified  date.  In this case, 
the test results were not shown in service or for years 
thereafter, and were in all probability due to such exposure 
during post-service incarceration.

Nonetheless, the veteran has also in fact been diagnosed as 
having COPD and has been treated for asthma.  However, there 
is no sign that he had any chronic respiratory problem in 
service including asthma; nor that he had such a disability 
for years after service.  

The Board notes that various routine examinations were 
undertaken throughout those years and are entirely negative 
for such clinical findings as to support a diagnosis of 
asthma in or for years after service.  

The veteran is admittedly a longtime smoker, although he quit 
in about 2001.  There is no medical opinion as to any such 
relationship as suggested by the veteran, but admittedly, 
smoking may or may not have contributed to his respiratory 
distress.  Even if his smoking may have somehow contributed 
to "asthma", the Board notes that there has been a change 
in the law.  The provisions of 38 U.S.C.A. § 1103 (West 2002) 
and 38 C.F.R. § 3.300 (2007) provide that for claims received 
after June 9, 1998, a disability will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service; further, it is neither claimed nor 
shown that he became addicted to nicotine during that time 
frame.  Thus, the veteran's claim, to the extent that it 
relates to smoking in service, is now precluded by law.  

In any event, in this case any asthma the veteran may now 
exhibit was not shown in service or for years thereafter, and 
there is no credible medical opinion which associates the 
disability with the veteran's service.  The Board appreciates 
his testimony in that regard, and does not doubt his 
sincerity, but that, in and of itself, does not establish 
entitlement.  As previously noted, the veteran himself may 
provide observations, but he is not qualified to provide a 
diagnosis or nexus opinion.  

In the absence of either in-service documentation, post-
service chronicity and/or a credible nexus to current 
complaints, there is no sound basis for a grant of service 
connection for asthma.  

The veteran has testified that there may be recent records of 
care by VA.  However, records for current care would not be 
helpful as to providing a nexus to service.  In sum, absent 
in-service evidence of asthma, absent any sign of chronic 
post-service asthma for years after service, and absent a 
credible nexus opinion in that regard, the evidence is not 
equivocal and a reasonable doubt is not raised to be resolved 
in his favor.  Service connection is denied for asthma.

B.  Hypertension

Service treatment records show that on his entrance 
examination in November 1967, the veteran's blood pressure 
was 110/76; on his separation examination in February 1970, 
blood pressure was 122/60; and on another occasion in 
February 1970, when seen for a head cold, blood pressure was 
135/85.

The veteran has testified that he was seen within 6 months of 
service separation for high blood pressure.

A private hospital's emergency room report from apparently 
the mid to late-1980's [when the veteran was 39 years old 
which would have been in 1986, but the records also say he 
had already been seen there previously in 1988], shows blood 
pressure of 132/90.  Another visit when he was 41 years old 
showed blood pressure reading of 136/68.

On a private treatment report for November 1998, blood 
pressure was 148/92 and a diagnosis was given of 
hypertension.  In February 1999, the veteran's blood pressure 
readings were 137/79 and 142/86.  However a diagnosis was 
noted of hypertension.  Another undated notation indicated a 
blood pressure of 140/78.

Thus, in assessing his claim for service connection for 
hypertension, all blood pressure readings in service and most 
of them for some time thereafter were entirely normotensive.  
He has testified to having had hypertension soon after 
service, but he is unable to provide supportive 
contemporaneous data to include clinical references to 
support that assertion; he is not himself qualified to render 
such a diagnosis and nexus opinion; and all feasible avenues 
for obtaining such records have been addressed without 
positive results.  Obtaining current records, or even recent 
ones, would not be helpful in that regard.

And while it is clear that the veteran now has hypertension, 
there is no sound basis, including a credible medical 
opinion, to associate this with service, nor can such be 
presumed.  The evidence is not equivocal and a doubt is not 
raised to be resolved in his favor.

C.  Skin Cancer

Service treatment records show no complaints or findings of 
any skin disorder.

On an emergency room visit in the mid-1980's for generalized 
aching, the veteran  had no signs of any skin disorder.

On VA examination in August 2005, he was noted to have been 
prescribed Benzyl peroxide gel (10%) to be used topically for 
90 days on his scalp for "skin cancer",  and Tolnaftate 
(1%), 15gm., cream to be applied topically to his feet for 30 
days.  There was no independent finding of skin disorders on 
examination.

VA records from November 2006 show hyperkeratosis, 
symptomatic, of the right heel and interdigital macerations 
between the 4th and 5th toes suggesting a yeast infection.

VA clinical reports from February 2007 show interdigital 
macerations between the 4th web space on his feet consistent 
with a yeast infection as well as tinea infection.  He said 
his soles and heels were sometimes pruritic. 

The veteran has testified that he has had ongoing skin 
problems for years; that he believes that this started in 
service; that he now gets various creams; and that he was 
told that by someone at the homeless shelter that he probably 
had skin cancer.  There is no additional evidence to support 
any of these statements other than that he has had some skin 
problems for awhile, and that he uses medications for current 
skin eruptions.

He has also said that there may be recent records of care by 
VA.  However, records for current care would again not be 
helpful as to providing evidence of chronicity after service 
and/or a nexus to service.  He also now has evidence of a 
fungal infection involving at least some of his toes and feet 
which is not shown to be due to service on any premise.  And 
he has been given topical medications for what he was told at 
the homeless shelter was probably skin cancer, but this 
diagnosis is not otherwise supported by the clinical record, 
and even if true, would not serve to associate the problem 
with service on any premise.  

In sum, absent in-service evidence of skin cancer, absent any 
sign of chronic post-service skin cancer for years after 
service, [and even assuming for argument's sake that the 
diagnosis is sustainable], absent a credible nexus opinion in 
that regard, the evidence is not equivocal and a reasonable 
doubt is not raised to be resolved in his favor.  Service 
connection is denied for skin cancer.


ORDER

Service connection for asthma is denied.

Service connection for hypertension is denied.

Service connection for skin cancer is denied.


REMAND

D.  Post-concussion syndrome

The veteran has stated that he experienced one or more 
concussions in service.  He has alternatively cited two 
instances wherein this occurred, once when he was in a 
vehicular accident and another when he was hit on the head by 
MPs.

Service treatment records show singular notations but no 
details in the abstracts of several dispensary visits 
including one in "February 6, 1968" and another in early 
June 1969; neither specify the reasons.  He was also seen 
independently for headaches and other symptoms that seemed to 
be associated primarily with acute infections.

On a VA Form 21-526 filed in 1992, the veteran referred to 
having hit his head in February 1969 and experienced a 
concussion due to a vehicular accident.  He said he had been 
treated for the head injury at Camp Casey, Korea for the 
injury.  

The veteran subsequently provided a detailed discussion of 
the incident on a VA Form 21-4176, dated in February 1992.  
He indicated that he had been working as a mail carrier out 
of Camp Casey, and had already delivered to a nearby Camp 
Howard and was returning to the motor pool to prepare his 
jeep for the next day, on February 1, 1969.  He was on a 
narrow dirt road and had to swerve to avoid hitting another 
vehicle, causing his 5-ton jeep truck to go into a culvert.  
He was thrown from the jeep he was driving and then taken by 
the driver of the other vehicle to the dispensary at Camp 
Howard.  He was seen there and released to the Camp Casey 
facility where he was kept for 2 days and treated for a 
concussion.  [His recent testimony confirmed these details of 
that incident].

A formal VA Line of Duty (LOD) determination is of record 
dated in June 1992 to the effect that the above incident in 
February 1969 was in LOD.

On VA examination in June 1992, he recounted the jeep 
incident and his concussion, and said he had since had 
dizziness, headaches and some slight confusion and possible 
jerking movements on occasion.  The examiner concluded that 
he had had persistence of the post concussion syndrome with 
recent occurrence of a possible convulsive seizure. 

The VARO denied entitlement to service connection for 
residuals of a head injury in rating action in September 
1992; he did not file a timely appeal.

However, since that time, portions of the veteran's official 
service 201 file were introduced into the file (apparently in 
mid-2007), essentially reopening that claim without 
prejudice.  The records are limited, but in pertinent part, a 
summary Insert Sheet to a Department of the Army (DA) Form 
20, Record of Court-Martial Conviction(s), shows that on at 
least two occasions, the veteran was formally charged and 
ultimately reprimanded for encounters that involved one or 
more MP's while in Korea and at least once involved someone 
going through a window.  Any clinical data relating to the 
physical manifestations of these incidents are not in the 
file now before the Board.

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim.  38 C.F.R. § 
3.156(c).  This regulation comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs, and clearly includes all service medical as 
well as personnel or administrative records including of 
Courts Martial and 201 files.  So in this instance, the claim 
is reopened for consideration on all evidence.

However, since the substance of the actual in-service legal 
files are not available other than in summary form, and while 
the fact of the incidents may be stipulated, it remains 
unclear the specific nature of these incidents as may relate 
to the veteran's claims with regard to either a post-
concussion injury or psychiatric disability. 

In any event, and in the context of the currently pending 
psychiatric claim as well, there is also no record of any 
mental health evaluation which in all probability may have 
taken place during that series of events and disciplinary 
actions.

In August 1986, while at work as a cook at an air base, the 
veteran slipped on a wet or greasy floor landing on the flat 
of his back and striking the back of his head (or 
alternatively reported as striking his head on a table on the 
way down).  Reports for some of his subsequent private care 
primarily for his back symptoms are in the file. 

It remains unclear what current residuals of a concussion 
injury he may have, to include his purported dizziness and 
headaches symptoms, and a medical opinion is not of record as 
to whether the in-service incidents were with or without 
residuals.  This issue is also somewhat intermingled with 
that of his psychiatric disorder. 



E.  Acquired psychiatric disorder

The veteran's service treatment records do not specifically 
cite any mental health issues.  However, as noted above, 
there are some findings with regard to incidents which may or 
may not have been reflective on his mental health and 
stability.  The Board is of the opinion that these records 
could probably be helpful, if available.  His partial 201 
file reflects that for an unidentified reason, he was not 
permitted to reenlist

On a mental health evaluation at the county jail in October 
1998, after he had experienced significant symptoms including 
hallucinations, etc., the diagnosis on Axis I was major 
depressive disorder, severe, with psychotic features, 
recurrent; history of alcohol and cocaine dependence.  The 
Axis II diagnosis was antisocial personality disorder.  His 
GAF at the time was 35.

Congenital or developmental defects to include personality 
disorders as such are not diseases or injuries within the 
meaning of the applicable legislation and are not subject to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also 
VAOPGCPREC 82-90.  However, the VA General Counsel has 
further noted that if, during service, superimposed disease 
or injury occurs, service connection may be warranted for the 
resultant disability.

Some medical records from one correctional facility note a 
history of "psychosis for years" in November 1998.  

From the veteran's statements and testimony, it would seem 
that he had psychiatric problems well before those of record.  
However, clinical data in association with that care, if any, 
are not in the file.

Now of record are private treatment records from 1999, 
wherein the veteran reported having been diagnosed as having 
schizophrenia at age 44 (which would have been in 1991), 
while he was in prison.  In 1999, he said he had been 
imprisoned for the past 6 years.  He otherwise noted that he 
had been depressed for 6 years or so.  He had been 
incarcerated for activities relating to drugs including sale 
thereof.  On one notation in February 1999, he said that he 
had been imprisoned for 13 years for cocaine possession, had 
been paroled in 1990 but twice violated parole so he was 
reincarcerated.  He had again been paroled in 1998 but 
threatened a resident while at a half-way house because the 
other man laughed at him for his responding to auditory 
hallucinations, and was again returned to prison.

Some clinical evaluations from the state and county penal 
systems are in the file; it is unclear whether additional 
mental health records may be otherwise available.

He has since been treated and evaluated by VA where, as noted 
in a memorandum dated in June 2001, he had been diagnosed 
with schizophrenia and depression.

He returned to prison in January 2002 wherein he has been 
treated for schizophrenia for which some limited records are 
available.  For a time after service, he was apparently 
employed, and records from that employment may also be 
helpful.  

And he has indicated that he has been given treatment while 
homeless including from the Stew Pot Clinic in Dallas.  
Available VA treatment records refer to his having had some 
non-mental health care at that facility, (e.g., having 
declined to have dental work since he had coverage 
elsewhere).  However, it is unclear when any mental health-
related evaluations or care took place, particularly as his 
actual residence in Dallas seems to have been fairly recent 
in the overall time frame.  

Recent VA evaluations have shown a history of severe 
headaches, but there is no specific notation that they are or 
are not due to prior concussion injuries.  Numerous 
psychiatric evaluations are also of record showing ongoing 
problems and difficulties in the community, and residences in 
a variety of locations as well as being homeless.   

In March 2006, the veteran amended his claim to include PTSD.  
However, a confirmed PTSD diagnosis is not of record.  A 
memorandum dated in July 2007 was to the effect that absent a 
response to the request for stressors, further verification 
could not be obtained.   The VARO denied the PTSD claim in 
July 2007 and he has not specifically pursued it since then 
other than in the context of the claim herein generally 
addressed.

From a review of the aggregate record, it would appear that a 
great deal of other potentially pertinent data may be 
reasonably available as to the veteran's mental health in and 
since service, all of which would be helpful in determining 
whether he now has any psychiatric disability which is in any 
way associable with service.  The Board has an obligation to 
obtain as much of this data as can possible. 

And finally, given revised rules as to mandatory 
notifications, etc., and given the veteran's acknowledged 
educational, comprehension and literacy limitations, it is 
unclear that the veteran fully understands that it is 
necessary to have evidence of a chronic disability after 
service to present, and this requires additional evidence if 
available.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a) The veteran should be asked for 
details as to any employers, family 
members or friends, or other sources for 
post-concussion neurological or 
psychiatric health information including 
clinical records from 1970 to the 1990's, 
and after appropriate release, these 
records should be obtained; VA should 
assist as feasible.
    
    (b) The service department should be 
asked to provide complete medical and 
personnel files, including the veteran's 
complete 201 file and all Courts Martial 
reports, mental health evaluations 
undertaken therein, etc.  If these are not 
available, this should be documented in 
writing in the file.
    
    (c) The veteran should be requested to 
specifically identify all jurisdictions 
and penal facilities wherein there may be 
mental health assessments from 1970 to 
present, within or without the 
court/judicial system and including in 
association with arrests, complaints 
and/or charges against him, whether fully 
pursued and prosecuted or not; and with 
his authorization, these records should 
also be obtained and added to the claims 
file.  
    
2.  The veteran should then be scheduled 
for VA psychiatric and neurological 
evaluations to include comprehensive 
testing in all pertinent areas.  The 
claims file and all evidence must be made 
available to the examiners.  

    (a) The neurological evaluator should 
opine as to whether the veteran has 
residuals from in-service concussion(s) or 
injuries; and if so, what were and/are 
they.
    
    (b) The veteran should be given a 
special psychiatric examination to include 
a review of the aggregate file including 
anything obtained pursuant to this REMAND, 
a copy of which should also be provided to 
the examiner.  
    
    The examiner should provide supported 
opinions with regard to:
    
    (1) what is the correct diagnosis of 
any and all psychiatric disabilities in 
and since service; 
    
    (2) what is the relationship between 
and impact on current problems and 
anything in or of service origin.

    As to each disorder diagnosed, the 
examiner(s) should opine as to whether it 
is at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
such currently diagnosed disorder arose in 
or as a result of service (or pre-existed 
service and was aggravated therein), or 
arose after service or whether such is 
unlikely (i.e., less than a 50-50 
probability).  

    The examiner(s) should conduct all special 
studies deemed necessary to render a diagnosis 
and the requested opinions.  A complete 
rationale for all opinions expressed should be 
provided.  

    Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  
    
3.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claim.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

4.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claims for service connection for residuals of 
concussion injuries and an acquired psychiatric 
disorder to include all potential bases.  

    If the decision remains adverse, provide him 
and his representative with an appropriate 
SSOC.  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. K.BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


